Filed 4/23/21 In re L.C. CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

  In re L.C., a Person Coming                                B307693
  Under the Juvenile Court
  Law.                                                       (Los Angeles County
                                                             Super. Ct. No. 20CCJP00664)

  LOS ANGELES COUNTY
  DEPARTMENT OF
  CHILDREN AND FAMILY
  SERVICES,

       Plaintiff and
  Respondent,

            v.

  EVELYN D.,

       Defendant and
  Appellant.
      APPEAL from orders of the Superior Court of Los
Angeles County, Marguerite D. Downing, Judge. Affirmed,
in part; dismissed, in part.
      Nicole Williams, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Peter Ferrera, Principal Deputy
County Counsel, for Plaintiff and Respondent.
      Lori N. Siegel, under appointment by the Court of
Appeal, for Minor and Respondent.
                 __________________________

      Evelyn D. (mother) appeals two of four jurisdictional
findings under Welfare and Institutions Code section 300,
subdivisions (b)(1) and (c),1 and a disposition order requiring
therapeutic visitation with her son L.C. (minor). The Los
Angeles County Department of Children and Family
Services (Department) and minor both contend that mother’s
appeal of the jurisdictional findings is not justiciable, and
that the visitation orders are within the court’s discretion.
We decline to review the portion of mother’s appeal
challenging the juvenile court’s jurisdictional findings, and
we affirm the court’s order for therapeutic visitation.




     1 Further statutory references are to the Welfare and
Institutions Code unless stated otherwise.



                              2
   FACTUAL AND PROCEDURAL BACKGROUND2

Family background and early dependency history

      Minor (born January 2007) is mother’s youngest child.
His two older sisters, D.D. and M.G., live in Texas with
maternal grandmother.3 In late 2007 and early 2008, the
Department substantiated physical abuse by mother against
M.G., and found minor to be at risk of abuse. A voluntary
family maintenance case was opened in Los Angeles for D.D.
and minor, with a separate voluntary case in Riverside
County for M.G., who was being cared for by her paternal
relatives. In Los Angeles, D.D. and minor were initially
detained and placed with maternal grandmother, but the
case was ultimately closed due to loss of contact with the
family.
      In early January 2012, a caller reported that minor
was likely traumatized and urinating on himself because
mother hit him, yelled at him, and called him vulgar names
on a daily basis. Mother had a family reunification case
until April 2012, and then a family maintenance case until

     2  For the present summary, consistent with the
substantial evidence standard of review, “we state the facts
in the manner most favorable to the dependency court’s
order.” (In re Janee W. (2006) 140 Cal.App.4th 1444, 1448,
fn. 1.)

     3The two sisters are not parties in the juvenile case.
Minor does not know the identity of his father.



                              3
December 2012, but during the same time frame, an interim
review report stated that mother fled from California to
Texas without notifying anyone and to avoid investigation.
Ultimately, mother partially complied with reunification
services, and the Department declined to re-file the case,
finding no child safety risks.
      Additional referrals in 2013 and 2014, based on mother
screaming and yelling profanities at the children and using
drugs, were closed because the family’s whereabouts were
unknown.

Referral and initial investigation

      The most recent referral involving mother came to the
Department in late January 2020, regarding allegations of
caretaker absence and general neglect, because mother
would leave the child with others with no plan and no way to
contact her. Mother had been leaving minor with a friend
(T.G.) and the friend’s sister (L.G.). L.G. had agreed to allow
mother and minor to stay with them while mother looked for
a job and housing in August 2019. Mother would leave
minor for three or four days at a time without a plan and
without notifying L.G. In September, L.G. told mother she
needed to move out, but agreed to mother’s request to stay
an additional month. Mother left minor at the home again,
and L.G. was unable to contact mother until December 2019.
Mother did not respond to calls or texts from L.G. asking
mother to pick minor up. Mother only reappeared after L.G.




                               4
told mother she planned to seek custody of minor. Mother
took minor, but then on January 13, 2020, mother dropped
minor off at school and called T.G. to pick him up. Mother
was in jail for three days, but did not contact minor or his
caregivers after being released on January 28, 2020.
      A Department social worker interviewed minor at
school on January 30, 2020. Minor reported that he had
been living with his “tias” since August 2019, and could not
recall the last time he saw or spoke to his mother. He did
not know where she was. He gave the social worker the last
phone number he had for mother, adding that she changes
her phone number frequently.
      The social worker was able to reach mother at the
phone number minor provided, but mother said she was
leaving and would call once she reached her destination.
When the social worker tried to get more detail, mother
hung up. Shortly thereafter, the social worker learned that
mother had gone to L.G.’s home and she was upset that the
Department was involved. The social worker arrived at the
home and outside saw a woman who refused to identify
herself. The social worker went into the home and spoke
with T.G. and minor. T.G. stated that she was getting texts
from mother telling her to not speak to the social worker and
not to confirm that mother was standing outside the home.
According to T.G., minor was in the home and was crying
because he did not want to go with mother. Minor confirmed
he did not want to go with his mother, and when the social
worker asked if he felt safe with mother, he said “not really.”




                               5
When asked to expand on his feelings, he said “something
bad might happen” and “I don’t feel like going.” When asked
if something bad had happened in the past and why he felt
something bad might happen if he went with mother now,
minor replied “I don’t know.” Minor denied being afraid of
mother and said she did not curse at him or physically
discipline him. He did not feel safe with mother because she
might leave him alone, as she did so many times when he
was little.

Removal and Detention

      Minor was removed by the Department on January 30,
2020, and placed in a foster home. At the February 4, 2020
detention hearing, the court denied mother’s oral demurrer
to the petition. It found a prima facie case for minor’s
detention and ordered drug testing for mother and
individual and conjoint counseling for minor, as well as
monitored visits. At minor’s request, minor only appeared in
court after mother had left, because he wanted to see the
judge and participate, but did not want to see mother.

Jurisdiction and disposition report

     During a February 28, 2020 interview, minor answered
the dependency investigator’s questions about the time that
he spent with L.G., explaining that he and mother had come
from Texas to California, and he had been staying with the




                              6
G.s since either April or August of 2019. Mother had not
made a plan, and had left him with the G.s, and “didn’t come
back until next year.” L.G. would buy him food, but mother
did not. Minor also reported that when either he or L.G.
tried to reach mother by phone, mother did not answer.
When the investigator asked whether mother hit minor,
minor said mother hit him in the arm or in the head with an
open hand or a sandal; he nodded affirmatively when asked
whether it left marks or bruises and whether it hurt. The
investigator also asked whether mother ever called him
names. Minor said mother would say “bitch” and “fuck” and
it would make him feel mad.
       The investigator also interviewed mother, who was
agitated, but after initially insisting that she was living at
the home with minor and L.G., admitted she left minor with
L.G. and T.G. around August and did not see him again until
December. When the investigator asked mother if she ever
gave the child or L.G. money or groceries, mother accused
the G.s of brainwashing minor, saying they did not want
mother to give them money or food “[b]ecause they so called
got it.” Mother continued “I don’t even know why they are
saying that! Fucken bitches! I’m getting a place next
month.” Mother was not employed, and when asked how she
would provide for minor, she said “My man . . . is coming out
of jail and he’s going to support me. He’s gonna get out
soon.” Mother had not had any visits with minor because
minor did not want to visit or speak with her.




                              7
      The caregiver reported that minor disclosed to her that
his mother used to hit him, call him names, and leave him
with strangers for weeks. Minor had also displayed anger
issues at school in February 2020, and was twice suspended,
once for hitting another child in the neck with a chair.

Adjudication hearing

      Following continuances to locate minor’s alleged
fathers and the filing of a second amended petition, the court
heard argument from all parties. Mother argued the
petition allegations were legally insufficient and evidence of
minor’s refusal to go with mother was not grounds for
dependency jurisdiction. Addressing the proposed case plan,
mother objected to the proposed orders of removal, drug
program, conjoint counseling, individual counseling, and
therapeutic visits.
      The court found true the allegations for counts b-1
(inappropriate plan), b-2 (physical abuse), b-5 (drug and
alcohol abuse), and c-1 (emotional abuse). The court
dismissed counts b-3, b-4, and b-6 (mother’s and alleged
fathers’ criminal histories). The court ordered minor
removed from parental custody, with mother to participate
in reunification services, including individual counseling,
conjoint counseling if recommended by the therapist, and
parenting classes. Visits were to be monitored, in a
therapeutic environment, based on mother’s inappropriate
behavior during meetings with the Department.




                              8
                        DISCUSSION

Mother’s appeal of the emotional and physical abuse findings
is not justiciable

      In her appeal, mother does not challenge the juvenile
court’s decision to sustain petition allegations under section
300, subdivision (b), based on mother’s failure to make a
plan for minor’s care (count b-1) or drug abuse (count b-5).
She asks this court to exercise its discretion and reach the
merits of her challenge to the sustained counts based on
physical abuse (count b-2) and emotional abuse (count c-1)
because those counts shaped the court’s case plan. We
conclude appellate review of the challenged counts is not
warranted.
      “As a general rule, a single jurisdictional finding
supported by substantial evidence is sufficient to support
jurisdiction and render moot a challenge to the other
findings.” (In re M.W. (2015) 238 Cal.App.4th 1444, 1452
(M.W.); accord, In re I.J. (2013) 56 Cal.4th 766, 773.) Some
courts have nevertheless exercised their discretion to review
a juvenile court finding that is not essential for jurisdiction
over a dependent child when the challenged finding “(1)
serves as the basis for dispositional orders that are also
challenged on appeal [citation]; (2) could be prejudicial to the
appellant or could potentially impact the current or future
dependency proceedings [citations]; or (3) ‘could have other
consequences for [the appellant], beyond jurisdiction’




                               9
[citation].” (In re Drake M. (2012) 211 Cal.App.4th 754, 762–
763 (Drake M.).)
      On the facts here, we see no reason to exercise our
discretion to review the emotional and physical abuse
jurisdictional findings against mother. Mother’s only
argument in support of seeking appellate review of these
findings is that they “could be prejudicial in a future custody
proceeding.” She does not, however, provide any additional
detail or explanation about the potential prejudice, and we
see no evidence of a potential custody dispute. (Compare In
re D.P. (2014) 225 Cal.App.4th 898, 902 [potential prejudice
where mother shared joint custody of child with father]).
Insofar as Mother contends the findings prejudiced her with
respect to the court’s visitation order, we discuss that claim
in the following section.

Disposition order for therapeutic visitation

      “Visitation orders in dependency cases are typically
reviewed for abuse of discretion and will not be reversed
absent a ‘clear showing of abuse of discretion.’ [Citation.]”
(In re J.P. (2019) 37 Cal.App.5th 1111, 1119.) A juvenile
court has broad discretion to fashion disposition orders that
will best serve and protect the child’s interests. (In re
Briana V. (2015) 236 Cal.App.4th 297, 311 (Briana V.).) The
question is whether a rational fact-finder could conclude that
the order was designed to advance the child’s best interests.
(In re Natalie A. (2015) 243 Cal.App.4th 178, 186–187.)




                              10
Moreover, in crafting a disposition order, the court is not
limited to addressing problems described in the sustained
petition. (See Briana V., supra, at p. 311; see also In re K.T.
(2020) 49 Cal.App.5th 20, 25 [a court may “formulate
disposition orders to address parental deficiencies when
necessary to protect and promote the child’s welfare, even
when that parental conduct did not give rise to the
dependency proceedings”].)
      Mother’s long history of dependency investigations and
concerns about physical abuse against minor and his older
sisters dates back to minor’s infancy. In early 2012, when
minor was almost five years old, a caller reported the mother
would hit minor, direct pointed insults at him, and call him
vulgar names. In 2013, a caller voiced concern that minor
was so traumatized he was urinating on himself while
mother was yelling profanities at him and insulting him. In
2014, a caller reported that the children looked traumatized
and scared, and mother yelled at them and called them
names. Each of these prior investigations was closed after
the Department was not able to locate the family.
      In his initial interview with the social worker in
January 2020, minor could not recall the last time he had
seen or spoken to mother. In a later interview in February
2020, when asked how he could contact mother if there was
an emergency or he needed something, he stated that he and
L.G. called mother and mother did not answer.
      Even ignoring the allegations of physical and emotional
abuse that mother has challenged, there is ample support for




                              11
the court’s decision to grant minor’s request for therapeutic
visitation. The court’s wide discretion in fashioning
visitation orders permits it to take into account mother’s
history of attempting to evade investigation and the details
of earlier referrals, as well as the facts of this case and
minor’s own request that visitation take place in a
therapeutic environment. We find no error.

                       DISPOSITION

      Mother’s appeal of the juvenile court’s jurisdictional
findings is dismissed. The court’s dispositional orders are
affirmed.



           MOOR, J.

     We concur:




           RUBIN, P.J.




           BAKER, J.




                              12